DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumiya et al. (US 2005/0012607 A1).

With respect to claim 2:	Sumiya teaches “wherein the sub-circuit body includes a light emitting element (61a, 61b, 61c, 62a, 62b, 62c, 63, 64, 65) for illuminating the dial plate (paragraph 34), and an internal driving device (5a, 5b, 5c) for an indicator meter (7a, 7b, 7c)”.
With respect to claim 3:	Sumiya teaches “wherein the sub-circuit body is formed by a flexible board (paragraph 33)”.
With respect to claim 4:	Sumiya teaches “wherein the sub-circuit body is formed by mounting an electronic component (paragraph 56) directly to a meter case (18), wherein the meter case is disposed between the main board and the dial plate (see Fig. 2)”.
With respect to claim 5:	Sumiya teaches “wherein the main board includes a microcomputer mounted thereto (10), wherein the microcomputer is configured to control the instrument device entirely (paragraph 68)”.
With respect to claim 6:	Sumiya teaches “wherein the main board includes a microcomputer mounted thereto (10), wherein the microcomputer is configured to control the instrument device entirely (paragraph 68)”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875